Citation Nr: 1000848	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  07-32 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from January 1968 to October 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2007 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Anchorage, Alaska, which determined that new and material 
evidence had not been received sufficient to reopen the 
Veteran's previously denied claim of service connection for a 
low back disability.  A Travel Board hearing was held at the 
RO before the undersigned Veterans Law Judge in May 2008.

In January 2009, the Board reopened the Veteran's previously 
denied service connection claim for a low back disability and 
remanded the Veteran's appeal to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for additional 
development.

The Board notes that, in September 2007 correspondence, the 
Veteran filed a claim of entitlement to an effective date 
earlier than February 27, 2007, for a grant of service 
connection for bilateral hearing loss.  Although the RO began 
developing this claim, it is unclear from a review of the 
claims file whether it has been adjudicated.  Accordingly, 
the claim for an earlier effective date for hearing loss is 
referred back to the RO for clarification and any appropriate 
action.


FINDINGS OF FACT

The Veteran sustained in-service low back trauma and was seen 
on multiple  occasions for evaluation and treatment for back 
symptoms during that time; while a congenital disorder of the 
lower spine was eventually diagnosed, the superimposed in-
service injury resulted in an additional low back disability.    



CONCLUSION OF LAW

A chronic low back disability, to include degenerative disc 
disease of the lumbosacral spine, was incurred during active 
service.  38 U.S.C.A. § 1110, (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.304, 4.9 (2009); VAOPGCPREC 82-90.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminarily, it is noted that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000), became law in November 2000, and was 
thereafter codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2008).  To implement the provisions of the 
VCAA, VA promulgated regulations now codified, in pertinent 
part, at 38 C.F.R. §§ 3.102, 3.159, 3.159A, 3.326(a) (2009).  
The VCAA has also been the subject of various holdings of 
Federal courts.  However, as the Board herein finds that 
there exists a plausible basis in the record for a grant of 
service connection for a low back disability, the need to 
discuss VA's efforts to comply with the VCAA, its 
implementing regulations, and the interpretive jurisprudence, 
is obviated.

Factual Background

The Veteran contends that he incurred his current low back 
disability during active service.  He specifically attributes 
the disability at issue to an injury incurred as a result of 
at least two back injuries, to include from a fall down a 
ladder onboard his ship after receiving a typhoid inoculation 
that made him ill.

The Veteran's service treatment records show that, at his 
enlistment physical examination in November 1967, clinical 
evaluation of the spine was normal.  The Veteran denied any 
relevant medical history.

In June 1968, it was noted that the Veteran had complained of 
low back pain constantly for the prior 4 months.  He also 
complained that his low back pain had increased recently.  A 
history of slipping on ice while in boot camp causing the 
onset of low back pain was noted.  It also was noted that 
physical findings revealed possible left scoliosis in the 
lumbar region.  The provisional diagnosis was questionable 
possible left scoliosis or herniated nucleus pulposus (HNP).  
When examined by an orthopedic physician, the Veteran 
reported that he had been aware of back discomfort "when he 
would bend over to pick up anything heavy" for the prior 
2 years.  The Veteran reported that, while in boot camp, he 
fell down a flight of stairs and subsequently fell down a 
ladder when aboard ship.  He also reported currently 
experiencing low back pain when handling oil drums, pain in 
his feet at the end of the day, and burning in his rectum on 
a bowel movement.  Physical examination showed his back was 
within normal limits.  The impression was that the Veteran 
"will profit by muscle building activities for his back.  A 
course of back exercises has been outlined for him."  

Later in June 1968, the Veteran was instructed by a physical 
therapist in back flexion and extension exercises.  He was 
instructed to do his back exercises 10 times as needed, once 
in the morning and once before going to bed.  The Veteran 
reported experiencing some discomfort during the exercise but 
had no problems doing them.

At his separation physical examination in September 1969, the 
Veteran reported a history of low back pain. The same history 
was noted on the report of the clinical evaluation.  

On in-service outpatient treatment in October 1969, the 
Veteran complained of intermittent low back pain with 
radiculopathy.  Physical examination showed a full range of 
motion with some discomfort.  X-rays showed lumbarization at 
S1.  The impression was mechanical low back pain secondary to 
congenital defect.  The Veteran was considered fit for duty 
or discharge from active service.

The post-service medical evidence shows that, on VA 
examination in February 1970, the Veteran's complaints 
included "on and off low back pain" since falling off of a 
ladder onboard ship during active service.  The Veteran 
stated that he had been caught with his foot in the ladder 
and hurt his back at that time.  Physical examination of the 
back showed normal lordosis, no evidence of spasticity or 
tenderness, a normal range of spinal mobility, and bilateral 
excellent straight leg raising.  X-rays showed slight 
scoliosis of the lumbar spine to the left and slight 
narrowing of the lumbosacral spine.  The diagnosis was a 
history of back injury with low back pain.  The VA examiner 
also noted that the Veteran's medical examination was "non-
contributory."

The Veteran had back surgery at a VA Medical Center in 
February 2003.  A discharge summary shows that he was 
hospitalized for 2 days.  It was noted that a recent magnetic 
resonance imaging (MRI) scan had shown an HNP on the left.  
At discharge, the Veteran had 5/5 lower extremity strength.  
He ambulated freely without assistance.  He also reported a 
noticeable reduction in his previously reported low back 
pain.  The discharge diagnosis was status-post left L5-S1 
microdiscectomy.

In a March 2003 lay statement, D.K. stated that he had been 
stationed aboard U.S.S. POINT DEFIANCE (LSD-31) off the coast 
of Vietnam.  While stationed aboard this ship, D.K. recalled 
that the crew had been inoculated against typhoid fever and 
many of them "had severe reactions to the shot and became 
very sick immediately."  D.K. also stated that it was his 
belief that the Veteran "was affected the worst."  The 
Veteran had passed out, fallen through a hatch, and landed 
2 decks below.  D.K. stated further that it was his belief 
that the Veteran "caught his leg on one of the ladders.  He 
had very severe injuries."  D.K. also stated that he had not 
known the Veteran well.

On VA outpatient treatment in June 2003, the Veteran 
complained of increasing low back pain since attempting to 
return to work.  It was noted that the type of work that the 
Veteran did was physically intense at times.  The assessment 
was recurrent low back pain.

The Veteran reported to a private emergency room (ER) in 
October 2003 complaining of 2 hours of low back pain.  It was 
noted that the Veteran was a vague historian and, on 
admission to the ER, complained of low back pain which he 
rated as 200/10 on a pain scale of 1-10 over the site of his 
back surgery.  He stated that his low back pain was sudden 
onset and radiated down in to his left buttock and in to his 
left foot.  He stated that he was unable to walk "and 
basically cannot move."  He denied any bowel or bladder 
impairment.  Physical examination showed he was writhing on 
the bed, well-healed surgical scars over the lumbosacral area 
and pain on palpation of the same area.  The examiner stated 
that the Veteran tolerated an examination of his back "very 
poorly and pushes my hand.  I cannot examine his buttock area 
secondary to his pain."  The Veteran refused to move his 
left lower extremity "in any way.  He will wiggle his toes 
and can move his ankles approximately 30% range of motion."  
The examiner also noted that the Veteran "was sometimes not 
responsive to verbal questions, other times was, again 
speaking mostly to his wife."  The Veteran was unable to 
turn himself or get himself to a sitting position or move his 
left leg.  He was admitted to the hospital in stable 
condition.  The admitting diagnosis was acute intractable low 
back pain.

The Veteran was hospitalized for 3 days in October 2003 
following his admission through the ER.  Physical examination 
showed tenderness in the lumbar area just superior to the 
prior lumbar incision and left buttock pain and diminished 
left toe dorsiflexion.  Bowel and bladder function were 
intact.  Sensation was intact throughout.  Although the 
Veteran initially barely could move his left leg, at 
discharge, he was able to lift his leg up off of the bad with 
moderate pain and could stand slowly and ambulate with a 
walker, again with moderate to severe low back pain.  An MRI 
scan of the Veteran's lumbar spine taken while he was 
hospitalized in October 2003 showed congenital narrowing of 
the spinal canal and a left laminotomy at L5 with enhancing 
epidural fibrosis above the left S1 nerve root with posterior 
displacement of the nerve root.  It was noted that a small 
enhancing disc fragment could not be excluded completely.  
The admission and discharge diagnoses were lumbar 
radiculopathy with refractory back pain.

On VA outpatient treatment later in October 2003, the Veteran 
complained that he could not sit down.  His back was slightly 
better because he could walk with the assistance of a walker 
with moderate pain.  The Veteran's recent private 
hospitalization for back pain was noted.  Physical 
examination showed he was wearing a lumbar corset, unable to 
sit due to pain, and able to walk with the assistance of a 
walker.  X-rays of the lumbosacral spine showed marked 
osteoarthritis with ankylosis of the left sacroiliac joint 
and an abnormal anatomic relationship at the left sacroiliac 
joint.  The radiologist stated that it was difficult to 
exclude an insufficiency fracture.  The assessment was lumbar 
back pain.

In November 2003, the Veteran reported that he had injured 
his low back during active service by falling down 2 flights 
of stairs after receiving a typhoid immunization.  The 
Axis III assessment included status-post back surgery.

On private physical therapy treatment in February 2004, the 
Veteran complained of constant low back pain which he rated 
as 3-4/10 and which radiated in to his left lower extremity.  
He also reported falling 3 times in the prior week "because 
of a painful giving away of his left leg."  Objective 
examination showed he was "in apparent pain as he enters the 
clinic and has a difficult time finding a comfortable 
position."  There was no obvious scoliosis or abnormal 
spinal position, although he had a minor increase in lumbar 
lordosis.  There was moderate limitation of motion in flexion 
with increased pain in the back, moderate limitation on 
extension, moderate limitation in bending to the left side, 
and minimal limitation in bending to the right side.  The 
assessment was chronic irritation of the left sciatic nerve 
likely from scar tissue or arthritic degeneration of the 
lumbar spine.

On VA outpatient treatment in October 2004, the Veteran 
complained that, due to his chronic low back and leg pain, he 
could not lay on his side or back and had been sleeping on 
his stomach.  Physical examination showed he was standing and 
unable to sit down due to back pain.  The assessment included 
lumbar radiculopathy.

Following private outpatient treatment in November 2004, the 
assessment included lumbar radiculopathy.  It was noted that 
the Veteran was not interested in injections to treat his low 
back problems.

On VA outpatient treatment in February 2005, the Veteran 
complained of low back pain with radiation down his left 
lower leg and right leg.  He reported that he had fallen 
numerous times since November 2004 due to his back pain.  He 
stated that he did not want anything done "at this time" 
for his low back pain.  Physical examination showed he walked 
with a limp and was unable to sit down for any length of 
time.  The assessment included chronic low back pain and 
symptoms of radiculopathy.

In August 2005, the Veteran's complaints included chronic 
back pain and an intermittent tight/stabbing pain in the 
lower lumbar area with radiation, numbness, and tingling down 
to the buttocks and the medial side of the thighs 
bilaterally.  His most recent fall had occurred 2 weeks 
earlier while he was walking; at that time, he had been able 
to get up on his own.  The Veteran denied any bowel or 
bladder incontinence.  He stated that he could not lie down 
in the supine position due to pain.

Physical examination in August 2005 showed he was obese.  He 
reported that he preferred to stand instead of sitting due to 
back pain and difficulty sitting still.  There was moderate 
paravertebral stiffness in the back, left greater than right, 
a significant reduction of flexion, extension, and lateral 
bending.  The VA examiner stated that he was unable to check 
the Veteran's straight leg raising because he declined to sit 
in a chair or lay in a supine position on account of his 
pain.  The assessment included low back pain with 
paresthesias in the legs and a questionable new lesion at L5-
S1 level.  The Veteran was referred for further neurological 
testing.  In an October 2005 addendum to this treatment 
report, it was noted that the Veteran had contacted VA and 
stated that he would not complete the neurological testing 
(EMG) which had been recommended.

VA MRI scan of the lumbar spine in September 2005 showed 
diffusely narrowed canal on a congenital basis with 
superimposed annular bulging, and post-operative change at 
L5-S1 with small amount of residual or recurrent annular 
bulging and epidural fibrosis.

A private EMG in January 2006 showed that the Veteran 
complained of low back pain.  The Veteran reported that he 
had experienced chronic pain since 1968 which was unchanged 
until 3 years earlier when he experienced a marked increase 
in pain.  His pain radiated diffusely in to his left leg.  
Following surgery, which improved his pain markedly, it was 
noted that he did well for several months.  The Veteran's 
major concern was episodes of falling.  The Veteran stated 
that he was not certain why he fell and required assistance 
with standing.  He denied any persistent leg weakness.  The 
impression was chronic low back pain without evidence of 
radiculopathy, although the examination was somewhat limited 
by the Veteran's inability to cooperate fully, and probably 
secondary to a combination of spinal stenosis and epidural 
fibrosis noted in September 2005.

On VA outpatient treatment in March 2006, the Veteran 
complained of low back pain with radiation to the left leg 
and intermittent tingling and numbness.  The Veteran reported 
experiencing episodes of sudden weakness in the left and 
falling usually when walking or turning.  It was noted that 
an electromyograph (EMG) in January 2006 had shown no 
evidence of radiculopathy.  At that time, the radiologist 
concluded that the Veteran's low back pain probably was 
secondary to a combination of spinal stenosis and epidural 
fibrosis.  The assessment included chronic low back pain.

In May 2006, the Veteran complained of low back pain 
radiating in to both of his legs.  A history of an L5-S1 
microdiscectomy on the left side was noted.  The Veteran 
stated that, within 1 year of his surgery, his back pain and 
returned.  He also stated that his activities of daily living 
had been compromised severely by his back pain "and he seems 
to be falling quite a bit."  He stated further that physical 
therapy had not helped him.  It was noted that the Veteran 
had gained approximately 40 pounds since his surgery in 2003.

In July 2006, the Veteran complained of chronic low back 
pain.  The Veteran's 2003 lumbar spine surgery was noted.  It 
also was noted that the Veteran was "a poor or reluctant 
historian" because he talked constantly and it was difficult 
to obtain a reasonable history from him.  He attributed his 
left knee weakness or giving way to his low back.  Physical 
examination showed he was obese and used a cane to aid his 
ambulation.  The Veteran's heel/toe walk essentially was 
unremarkable although the Veteran stated that he was unable 
to heel/toe walk just before he did it.  The impressions 
included chronic low back pain, status-post lumbar disc 
disease/congenital stenosis/fibrosis.

In October 2007, the Veteran complained of involuntary bowel 
movements/urgency and incontinence which had increased over 
the prior 6 months.  He reported that he fell frequently.  He 
also reported that his pain was 8/10 on a pain scale.  
Objective examination showed he was extremely angry and 
hostile although this improved as the outpatient visit 
progressed.  Physical examination showed a low back scar.  
The assessment included low back pain.

A private MRI scan in November 2007 showed that the Veteran's 
lumbosacral spine was stable with diffuse congenital canal 
stenosis with multilevel degenerative disc and posterior 
facet disease, a left L5 laminotomy with mild enhancement 
between the thecal sac and the left S1 nerve root suggestive 
of epidural fibrosis which had not changed.  No new disc 
protrusions were noted.

In a January 2008 statement, the Veteran contended that his 
congenital spinal narrowing "has NOTHING to do with three 
injuries" to his back which occurred during active service.  
The Veteran contended that he first had injured his low back 
when he slipped on ice during boot camp.  His second in-
service back injury had occurred when he fell down a flight 
of stairs "causing onset of back pain."  His third in-
service back injury had occurred when he "fell down a long 
ladder as the result of bad typhoid injection."  He asserted 
that this typhoid injection had caused him to black out, fall 
down a ladder, and catch his foot on the ladder while falling 
and wrenched his back.  He also asserted that these 3 in-
service low back injuries had necessitated his post-service 
back surgery in February 2003.  He asserted further that he 
had experienced "failing back health" since his surgery.  
He also stated that he experienced intermittent bowel and 
bladder incontinence and sexual dysfunction.

The Veteran testified at his May 2008 Travel Board hearing 
that he injured his low back twice during service, once in 
boot camp he slipped on ice and once when he fell down 
stairs.  He testified further that his low back pain was a 
constant 3-4/10.

On VA outpatient treatment in May 2008, the Veteran's 
complaints included low back pain and "clicks" in his lower 
back which resulted in falls due to his leg giving way.  He 
also complained of intermittent bowel and bladder 
incontinence occasionally preceded by urgency.  He stated 
that he could control his bowel and bladder most of the time.  
He experienced incontinence 3-4 times a week.  A long history 
of low back pain since the 1970's was noted.  The Veteran's 
2003 back surgery also was noted.  Physical examination 
showed a slight antalgic gait, mild left sacroiliac joint 
tenderness, mild discomfort in the lower lumbar area on 
palpation, and an inability to tolerate straight leg raising 
in the left lower extremity due to pain.  The Veteran had 
normal heel/toe walking.  A lumbar spine MRI showed no new 
disc protrusion.  The impressions included lumbar 
degenerative and facet disease, diffuse congenital lumbar 
stenosis, status-post L5 laminectomy, and epidural fibrosis 
in the area of the left S1 nerve root.

In March 2009, the Veteran's complaints included low back 
pain.  The Veteran stated that, after he had received a 
typhoid shot during active service, "something happened to 
[his] lumbar spine" while he was unconscious.  The Veteran 
stated that he fell when his left leg "quits" and last had 
fallen in February 2009.

In a statement received at the RO in March 2009, D.D. stated 
that he had served with the Veteran aboard U.S.S. POINT 
DEFIANCE (LSD-31).  While onboard this ship, D.D. (initials 
used to protect privacy) stated that he saw the Veteran fall 
after being given a typhoid shot "and saw him hanging upside 
down with his left leg caught in the ladder rung and 
unconscious."

On VA examination in August 2009, the Veteran complained of 
frequent falls "due to difficulty sensing where his feet and 
legs are" and urinary and fecal incontinence.  He stated 
that he was unable to sit and preferred standing.  The VA 
examiner reviewed the Veteran's claims file, including his 
service treatment records and post-service VA and private 
treatment records.  The Veteran stated that his low back pain 
began in 1968 after a typhoid injection caused a severe 
reaction when he passed out and fell down and caught his foot 
in a ladder.  The Veteran's 2003 back surgery was noted.  He 
reported that he wore absorbent material that must be changed 
less than 2 times per day.  He also reported a history of 
urinary incontinence, fecal incontinence, mild fecal leakage 
(occasional involuntary bowel movement), and erectile 
dysfunction.  He denied any urinary urgency, retention, 
frequency, or nocturia.  He reported further that he 
experienced falls, unsteadiness, and paresthesias.  He also 
reported experiencing fatigue, decreased motion, weakness, 
spasms, and pain in the lumbosacral spine area which was 
moderate in intensity, lasted for hours, and occurred 1 to 
6 days a week.  He experienced weekly severe flare-ups of low 
back pain which lasted for hours.  He had great difficulty 
sleeping and getting out of bed.  He also used a handicapped 
bedside "potti and little john" for urination.  He denied 
any incapacitating episodes of spine disease.  He used a cane 
and walker and was able to walk for a 1/4 mile.  

Physical examination in August 2009 showed normal posture and 
head position, a symmetrical spine, an antalgic, shuffling 
gait, lumbar flattening, no lordosis or scoliosis, and no 
ankylosis.  There was guarding, pain on motion, tenderness, 
and weakness in the thoracic sacrospinalis muscles.  There 
was no muscle spasm, localized tenderness, or guarding severe 
enough to cause abnormal gait or abnormal spinal contour.  
There was normal muscle tone and no muscle atrophy.  There 
was no abnormal sensation in any of the extremities.  The 
Veteran refused a rectal examination.  There was objective 
evidence of pain on active range of motion of the 
thoracolumbar spine.  There also was objective evidence of 
pain following repetitive range of motion, specifically lack 
of endurance.  It was noted that the Veteran was somewhat 
difficult to examine because of his inability to lay flat 
during the examination.  It also was noted that the Veteran 
had retired in the 1990's due to back and leg pain.  The VA 
examiner opined that it was less likely than not that the 
Veteran's current low back disability was caused by or the 
result of a fall down the stairs with a foot trapped in a 
ladder after a reaction to typhoid immunization.  This 
examiner noted that there was no evidence in the service 
treatment records to correlate the Veteran's in-service 
injury to his current back problems and it would be mere 
speculation to conclude that the in-service episodes caused 
the present back problems.  The diagnoses were spinal 
stenosis with radiculopathy, chronic low back pain, and 
degenerative disc disease with radiculopathy.

                                                  Law and 
Regulations

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  If service connection 
is established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

                                                             
Analysis

The evidence supports the Veteran's claim of service 
connection for a low back disability.  The service treatment 
records show that he sustained two back injuries while on 
active duty.  Radiological examination during that time 
indicated a possible left scoliosis or herniated nucleus 
pulposus.  Subsequent in-service X-rays showed lumbarization 
at S-1.  Post-service, a February 1970 examination confirmed 
slight scoliosis and narrowing of the lumbosacral spine.  
This diagnosis was established within 4 months of service and 
is consistent with in-service findings.  While the next 
examination is dated many years after service, an MRI study 
in February 2003 showed an HNP on the left, which is against 
consistent with in-service findings.  

There is ample medical evidence of record that indicates that 
the Veteran has a congenital disability of the lower spine, 
which by definition must have pre-existed service.  Moreover, 
the applicable law and regulations state that congenital or 
developmental defects are not diseases or injuries within the 
meaning of the applicable legislation.  See 38 C.F.R. § 
3.303(c), 4.9 (2009.  A precedent opinion of the VA General 
Counsel, VAOPGCPREC 82-90 (July 18, 1990) (a reissue of 
General Counsel opinion 01-85 (March 5, 1985)), held in 
essence that a disease which is considered by medical 
authorities to be of familial (or hereditary) origin must, by 
its very nature, be found to have pre-existed a claimant's 
military service, but could be granted service connection if 
manifestations of the disease in service constitute 
aggravation of the condition.  In addition and applicable to 
this appeal, while congenital or developmental defects, as 
opposed to diseases, could not be service-connected because 
they are not diseases or injuries under the law; if a 
superimposed in-service injury or disease occurred, the 
resultant disability might be service-connected.  Id.

There is medical and X-ray evidence of a congenital defect of 
the lumbar spine.  However, in addition to the Veteran's two 
documented in-service back injuries, VA medical and X-ray 
examinations within 4 months of service confirmed additional 
low back disability.  While there is a competent opinion in 
recent years that does not support a nexus between a current 
low back disability and service, it was not based upon a 
complete review of the record.  The clinician failed to 
acknowledge a number of significant findings, to include 
indication of chronic low back disability during service and 
post-service medical evidence of additional back disability, 
to include an HNP that was suspected during service.  The 
Veteran has provided a consistent description of his back 
injuries during service and continuity of back symptomatology 
ever since those injuries.  It is pertinent to note that lay 
assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  See 38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a); see also Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) and Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  
In summation, the Board finds that the Veteran sustained two 
low back injuries during service and was seen on multiple 
occasions for evaluation and treatment for back symptoms 
during that time.  While a congenital disorder of the lower 
spine was eventually diagnosed, the in-service back trauma 
resulted in an additional low back disability, to include 
disc disease of the lumbosacral spine.  Accordingly, service 
connection for a chronic low back disability, to include 
degenerative disc disease of the lumbosacral spine, is 
warranted.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304; 
VAOPGCPREC 82-90.  


ORDER

Entitlement to service connection for a chronic low back 
disability, to include degenerative disc disease of the 
lumboscaral spine is granted.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


